DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.  	The information disclosure statements (IDSs) submitted on 01/24/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vu (US 2016/0041590 A1).

 	Pertaining to claim 1, Vu discloses A baseboard (see "connecting module” 3 on FIG, 1-9), including: a printed circuit board (see “connecting board” 31 and 32 on FIG. 3}: a motherboard interface (see “connection port’ 324 on FIG. 3) configurable to allow communications between the printed circuit board (31 and 32) and a motherboard (6/7): and

A first ancillary module interface (see "connection port” 3122 on FIG. 3) configurable to allow communications between the printed circuit board and a first ancillary module (see “first expander board” 4 on FIG. 7); wherein; the motherboard interlace is configured to communicate with a plurality of protocols or standards to enable a communication channel between the motherboard (6/7) and the ancillary module {see FIG. 7-9 and paragraphs {D062} - {0063]). and the first ancillary module interface is configured to communicate with a plurality of protocols or standards to enable the communication channel between the motherboard (6/7) and the ancillary module (see FIG, 7-9 and paragraphs [(00621) – (0063)).

 	Pertaining to claim 2, Vu discloses, further comprising a connector of the printed circuit board (31/32) connectable to the motherboard (6/7) and a baseboard connector of the printed circuit board (31/32) connectable to the first ancillary module (4), wherein the connector and baseboard connector are positioned toward opposite ends of the printed circuit board (31/32).

 	Pertaining to claim 3, Vu discloses, further comprising a programmable power controller configured to provide a power supply voltage (power supply 9, see fig. 3) conforming to connection protocols of the motherboard interface or the first ancillary module interface (see "connection port” 3122 on FIG. 3).

 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US 2016/0041590 A1) in view of Karabinis (US 2007/0026867 A1).

 	Pertaining to claim 4, Vu discloses, further comprising a second ancillary module interface (second expander board 5, see fig. 7) configurable to allow communications between the printed circuit board and a second ancillary module (see fig. 7), wherein the first (3122) and second ancillary module interfaces (5) are configured to simultaneously enable communication channels between the motherboard (6) and the first and second ancillary modules.
 	But, Vu does not explicitly teach wherein the first and second ancillary module interfaces are configured with different protocols.  
 	However, Karabinis teaches wherein the first and second ancillary module interfaces are configured with different protocols, (discloses on claim 34).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first and second ancillary module interfaces are configured with different protocols in the device of Vu based on the teachings of Karabinis in order to allows for higher forward service link data throughput by allowing satellite to use a maximum available frequency range.

 	Pertaining to claim 5, Vu as modified by Kanabinis further discloses, wherein the motherboard interface (324 of Vu) is configured with a protocol or standard that is different than the protocol or standard configured for the first ancillary module interface (see on claim 34).  

 	Pertaining to claim 6, Vu discloses, wherein the communication channel enabled between the first ancillary module and the motherboard is cableless, (see paragraph [0052]).

. 

 	Pertaining to claim 10, Vu discloses, further comprising a circuit configured to: determine a disconnection from a baseboard connector (3) of the first ancillary module using a protocol or standard of the first ancillary module; determine a connection to the baseboard connector of a second ancillary module (see FIG, 7-9 and paragraphs [(00621) – (0063)) using a protocol or standard of the second ancillary module.
 	But, Vu does not explicitly teach wherein the first and second ancillary module interfaces are configured with different protocols.  
 	However, Karabinis teaches wherein the first and second ancillary module interfaces are configured with different protocols, (discloses on claim 34).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first and second ancillary module interfaces are configured with different protocols in the device of Vu based on the teachings of Karabinis in order to allows for higher forward service link data throughput by allowing satellite to use a maximum available frequency range.

 	Pertaining to claim 11, Vu discloses, wherein the communication channel is a power channel (9).

 	Pertaining to claim 12, Vu discloses, wherein the communication channel is a data channel (the storage module 2)

 	Pertaining to claim 13, Vu discloses, wherein the communication channel is a control channel (61).

 	Pertaining to claim 14, Vu discloses, wherein: the motherboard (6/7) includes a first side and a second side opposite the first side; the motherboard (6/7) is configured to connect to a fan (8) on the first side; and the baseboard is configured to connect to the motherboard (6/7) on the second side.  

 	Pertaining to claim 15, Vu discloses A chassis computer system, A baseboard (see "connecting module” 3 on FIG, 1-9), including: a printed circuit board (see “connecting board” 31 and 32 on FIG. 3}: a motherboard interface (see “connection port’ 324 on FIG. 3) configurable to allow communications between the printed circuit board (31 and 32) and a motherboard (6/7): and a first ancillary module interface (see "connection port” 3122 on FIG. 3) configurable to allow communications between the printed circuit board and a first ancillary module (see “first expander board” 4 on FIG. 7);; and a baseboard management controller/processor that configures the motherboard interface (324) with a protocol of the motherboard (6/7) and configures the first ancillary module interface with a protocol of the first ancillary module to enable a communication channel between the motherboard and the ancillary module; a motherboard; a connector of the motherboard to the baseboard; a first ancillary module; a baseboard connector of the first ancillary module to the baseboard; and a fan.(8).  
 	But, Vu does not explicitly teach wherein the first and second ancillary module interfaces are configured with different protocols.  
 	However, Karabinis teaches wherein the first and second ancillary module interfaces are configured with different protocols, (discloses on claim 34).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first and second ancillary module interfaces are configured with different protocols in the device of Vu based on the teachings of Karabinis in order to allows for higher forward service link data throughput by allowing satellite to use a maximum available frequency range.

 	Pertaining to claim 16, Vu discloses, wherein the connector (32) of the motherboard (6/7) to the baseboard comprises an interposer (31), and an insulation displacement.  

 	Pertaining to claims 17 and 19, Vu discloses, wherein the connector of the motherboard to the baseboard comprises.
 	But, Vu does not explicitly teach a low-profile connector and the motherboard is connected to the baseboard with a distance of separation less than or equal to 2 mm.  
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a low-profile connector and the motherboard is connected to the baseboard with a distance of separation less than or equal to 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233

 	Pertaining to claim 18, Vu discloses, wherein the baseboard connector of the first ancillary module to the baseboard comprises a baseboard connector selected from: an interposer (31), and an insulation displacement.  

	Pertaining to claim 20, Vu discloses, wherein the connector of the motherboard to the baseboard (3), wherein the connector is cableless, and the motherboard interface (see “connection port’ 324 on FIG. 3) allows communications through the connector (3122).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: regarding claim 7, the specific limitations of "a programmable differential amplifier configurable to provide a plurality of signal conditioning options for data channels conforming to a protocol of the first ancillary module," in combination with the remaining elements, are not taught or adequately suggested by the prior art of record.

 	Referring to claim 8, the specific limitations of "a programmable power controller and a programmable differential amplifier configured to dynamically assign power levels and signal conditioning to power channels and data channels based upon a protocol or standard of the motherboard or the first ancillary module," in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. 

 	Referring to claim 9, the specific limitations of " a programmable power controller and a programmable differential amplifier configured to dynamically assign power levels and signal conditioning to power channels and data channels based upon a protocol or standard of the motherboard or the first ancillary module”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848